Dismissed and Memorandum Opinion filed October 16, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00520-CV

                          JEFFREY YATES, Appellant
                                         V.
             TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellee

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-24147

               MEMORANDUM                         OPINION
      This is an attempted appeal from an order sustaining a contest to appellant’s
affidavit of indigence signed July 31, 2014. The clerk’s record was filed September
16, 2014. The record reflects that the trial court has not signed a final judgment in
this case.

      On September 17, 2014, this court notified appellant that the appeal was
subject to dismissal for want of jurisdiction unless he filed a response
demonstrating that the trial court has signed a final appealable order. In response,
appellant filed a motion to abate the appeal until the trial court signs a final
judgment in the case below. A prematurely filed notice of appeal is effective to
perfect an appeal. See Tex. R. App. P. 27.1(a). Although we have the option to
allow an appealed order that is not final to be modified so as to be made final and
appealable, see Tex. R. App. P. 27.2, given the procedural posture of this case, we
decline to exercise our discretion to abate the appeal.

      Generally, appellate courts have jurisdiction to review a trial court’s rulings
only after entry of a judgment finally disposing of the case. Lehmann v. Har–Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352–53
(Tex.1998). An interlocutory order sustaining a contest to an affidavit of indigence
for payment of trial court costs is not appealable. See In re Ross, 394 S.W.3d 262,
263 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

      Accordingly, the appeal is ordered dismissed without prejudice to filing a
new appeal after a final judgment has been signed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                          2